




NOTICE OF STOCK UNIT GRANT


SABRA HEALTH CARE REIT, INC.
2009 PERFORMANCE INCENTIVE PLAN






Name of Grantee:    [●]


Target Number
of Stock Units:        [●]


Date of Grant:        [●]
Vesting:
In general, and with limited exceptions set forth below, your units are subject
to two different vesting requirements. The first requirement is a total
shareholder return-based requirement. To the extent it is satisfied, your units
are subject to time-based vesting. These requirements, and the limited
exceptions, are set forth in more detail below.

Performance Vesting Condition. Subject to earlier termination as provided in the
Terms and Conditions of Stock Unit Award, your target units are subject to a
vesting requirement based on the percentile ranking of the Corporation’s Total
Shareholder Return among the Total Shareholder Returns for the stocks comprising
the Comparison Group during a performance period beginning on January 1, 2016
and ending on December 31, 2018 (the “Performance Period”), with performance
determined with reference to the goals set forth in the table below:

OMM_US:74663301.2

--------------------------------------------------------------------------------




Total Shareholder Return Percentile Rank
% of Target # of Units Becoming Earned and Vested
30%
0%
35%
13%
40%
25%
45%
38%
50%
50%
55%
63%
60%
75%
65%
88%
70%
100%
75%
120%
80%
140%
85%
160%
90%
180%
95%
200%



Except as described below, all of your units will terminate at the end of the
Performance Period if the Corporation achieves a Total Shareholder Return
percentile ranking for the Performance Period at or below the threshold
percentile listed in the table above. If the Corporation achieves a Total
Shareholder Return percentile ranking for the Performance Period between the
percentiles listed in the table above, the percentage of your target units that
will be subject to the time-based vesting requirements described below will be
pro-rated on a straight-line basis between the closest two percentages listed in
the table above. The maximum percentage of your target units that may become
subject to the time-based vesting requirements described below is the maximum
percentage listed in the table above. In addition, and notwithstanding anything
in the table listed above to the contrary, if the Corporation’s absolute Total
Shareholder Return during the Performance Period is less than zero (0), the
maximum percentage of your target units that may become subject to the
time-based vesting requirements described below is equal to 100% of your target
number of units. Any of your target units that are not eligible for time-based
vesting at the end of the Performance Period based on the Corporation’s Total
Shareholder Return percentile ranking for the Performance Period will
automatically terminate at the end of the Performance Period.

2
OMM_US:74663301.2
 

--------------------------------------------------------------------------------




“Total Shareholder Return” means a company’s total shareholder return over the
entire Performance Period assuming that any dividends are reinvested in the
company’s stock on the payment date, and shall be calculated using (i) the
average stock price at the close of regular trading for the relevant stock on
the principal exchange on which the relevant stock is listed or traded for the
20-trading-day period ending with the last day on which the applicable exchange
is open for trading preceding the first day of the Performance Period, and (ii)
the average stock price at the close of regular trading for the relevant stock
on the principal exchange on which the relevant stock is listed or traded for
the 20-trading-day period ending with the last trading day of the Performance
Period.
The “Comparison Group” means each of the companies approved by the Corporation’s
Compensation Committee as a comparison company that remains an independent
publicly traded REIT for the entire Performance Period.
The Units are intended as Performance-Based Awards as defined in the Plan, and
shall be subject to, and administered by the Corporation’s Compensation
Committee in accordance with, the requirements of Section 5.2 of the Plan.
Change in Control. If a Change in Control (as defined in the Plan) occurs during
the Performance Period while any of your target units are outstanding, the
Performance Period will be deemed to end on the date of the Change in Control
and performance will be measured based on the Corporation’s Total Shareholder
Return percentile ranking through the date of the Change in Control.
Continued Service Vesting Condition. Except as provided below in connection with
certain terminations of your employment or services, any of your units that
become eligible for time-based vesting based on the Corporation’s Total
Shareholder Return percentile ranking (including any units becoming eligible in
connection with a Change in Control) will become earned and vested if you are
employed by or providing services to the Corporation or its subsidiaries on
January 10, 2019. If your employment or service terminates for any reason other
than described below prior to the applicable vesting date provided for above,
your units shall terminate in accordance with the Terms and Conditions of Stock
Unit Award.
Certain Terminations of Employment or Services. If your employment or service
with the Corporation or its subsidiaries terminates prior to the end of the
Performance Period due to your death or Disability, then the target number of
your units then outstanding shall become earned and vested on the date of such
termination, and shall be paid in accordance with the Terms and Conditions of
Stock Unit Award. If your employment or service with the Corporation or its
subsidiaries terminates prior to the end of the Performance Period due to the
termination of your employment or service with the Corporation or its
subsidiaries either by the Corporation (or subsidiary) without Good Cause or by
you for Good Reason, but only if such termination of your employment or services
without Good Cause or for Good Reason occurs (i) in connection with a Change in
Control and within thirty (30) days before the date of the Change in Control or
(ii) on the date of the Change in Control or during the eighteen month period
following the date of a Change in Control, then any of your units eligible for
time-based vesting in connection with the Change in Control shall become earned
and vested on the date

3
OMM_US:74663301.2
 

--------------------------------------------------------------------------------




of such termination, and shall be paid in accordance with the Terms and
Conditions of Stock Unit Award. (In order to effect the foregoing 30-day
protection, if your employment or service with the Corporation or its
subsidiaries terminates as a result of a termination by the Corporation (or
subsidiary) without Good Cause or by you for Good Reason in connection with a
Change in Control then, notwithstanding anything to the contrary in the Terms
and Conditions of Stock Unit Award, your units shall not terminate until the
31st day after your termination of employment, at which time they shall
automatically terminate if a Change in Control does not occur in such 30-day
period.) For the avoidance of doubt, (i) if the termination of your employment
or services occurs other than in the circumstances and the periods set forth in
this paragraph, you will not be entitled to any vesting pursuant to this
paragraph, and (ii) your target number of units will become earned and vested
upon your termination due to death or Disability prior to the end of the
Performance Period regardless of whether the Corporation’s Total Shareholder
Return percentile ranking (including any ranking determined in connection with a
Change in Control) would result in a number of units becoming earned and vested
that is greater than, less than or equal to your target number of units. The
terms Disability, Good Cause and Good Reason are used as defined in the Plan.
By signing your name below, you accept this stock unit award and acknowledge and
agree that the units are granted under and governed by the terms and conditions
of the Sabra Health Care REIT, Inc. 2009 Performance Incentive Plan (the “Plan”)
and the Terms and Conditions of Stock Unit Award, both of which are hereby made
a part of this document.


“GRANTEE”




_________________________________
Signature




SABRA HEALTH CARE REIT, INC.,
a Maryland corporation
__________________________________
By: Harold W. Andrews, Jr.
Its: Chief Financial Officer










4
OMM_US:74663301.2
 

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF STOCK UNIT AWARD


SABRA HEALTH CARE REIT, INC.
2009 PERFORMANCE INCENTIVE PLAN


1.Grant of Stock Units.
(a)    Award. These Terms and Conditions of Stock Unit Award (these “Terms”)
apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant (the “Grant Notice”) corresponding
to that particular grant. The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.” The effective date of grant of the Award
as set forth in the Grant Notice is referred to as the “Date of Grant.” The
Award was granted under and subject to the Sabra Health Care REIT, Inc. 2009
Performance Incentive Plan (the “Plan”). The number of shares covered by the
Award are subject to adjustment under Section 7.1 of the Plan. Capitalized terms
are defined in the Plan if not defined herein. The Award has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. The Grant Notice and these Terms
are collectively referred to as the “Award Agreement” applicable to the Award.
(b)    Stock Units. As used herein, a “Stock Unit” is a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent in value
to one outstanding share of Common Stock of the Corporation. The Stock Units
shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest and become
earned pursuant to Section 2. The Stock Units create no fiduciary duty to the
Grantee and shall create only a contractual obligation on the part of the
Corporation to make payments, subject to vesting and the other terms and
conditions hereof, as provided in Section 6 below. The Stock Units shall not be
treated as property or as a trust fund of any kind. No assets have been secured
or set aside by the Corporation with respect to the Award and, if amounts become
payable to the Grantee pursuant to this Award Agreement, the Grantee’s rights
with respect to such amounts shall be no greater than the rights of any general
unsecured creditor of the Corporation.
2.Vesting. As set forth in the Grant Notice, this Award shall vest and become
earned in percentage installments, subject to earlier termination or
acceleration and subject to adjustment as provided herein and in the Plan.
Except as expressly provided in the Grant Notice, no portion of the Award will
be earned or vested (regardless of performance) unless the applicable time-based
vesting requirement is satisfied. The Award may be subject to time and/or
performance-based vesting conditions, as set forth in the Grant Notice.
Continued employment will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights or benefits in connection with the
end of a performance period to the extent the related performance condition(s)
are not satisfied.
3.Continuance of Employment/Service Required; No Employment/Service Commitment.
The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Award Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 7 below or under
the Plan.
Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she




--------------------------------------------------------------------------------




is an employee, as an employee at will who is subject to termination without
cause, confers upon the Grantee any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Grantee under any written employment agreement with the Corporation.
4.Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 4(b) hereof) and no voting rights with respect to
the Stock Units or any shares of Common Stock issuable in respect of such Stock
Units, until shares of Common Stock are actually issued to and held of record by
the Grantee. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.
(b)    Dividend Equivalent Reinvestment. As of each date that the Corporation
pays an ordinary cash dividend on its outstanding Common Stock for which the
related record date occurs after the Date of Grant and prior to the date all
Stock Units subject to the Award have either been paid or have terminated, the
Corporation shall credit the Grantee with an additional number of Stock Units
equal to (a) the amount of the ordinary cash dividend paid by the Corporation on
a single share of Common Stock on that date, multiplied by (b) the number of
Stock Units subject to the Award outstanding and unpaid as of such record date
(including any Stock Units previously credited under this Section 4(b) and with
such total number subject to adjustment pursuant to Section 7.1 of the Plan),
divided by (c) the closing price of a share of Common Stock on that date. Any
Stock Units credited pursuant to the foregoing provisions of this Section 4(b)
will be subject to the same vesting, payment, termination and other terms,
conditions and restrictions as the original Stock Units to which they relate. No
crediting of Stock Units will be made pursuant to this Section 4(b) with respect
to any Stock Units which, as of the related record date, have either been paid
or have terminated.
5.Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
6.Timing and Manner of Payment of Stock Units. The Stock Units subject to this
Award Agreement shall be paid in an equivalent number of whole shares of Common
Stock (with any fractional Stock Units credited in respect of the Stock Units
that are paid initially rounded up to the nearest whole number of shares of
Common Stock and subsequently rounded down to the nearest whole number of shares
of Common Stock as necessary to arrive at the appropriate whole number of shares
in the aggregate) pursuant to the terms of this Section 6. Any Stock Units
subject to this Award Agreement that become earned and vested pursuant to the
vesting schedule set forth in the Grant Notice shall be paid no earlier than the
first anniversary of the applicable vesting date and no later than the first
March 15 following the year in which such Stock Units became vested, provided
that if after the applicable vesting date and prior to such payment date, (1)
the Grantee dies or experiences a Disability, or (2) there is a Change in
Control, then such Stock Units shall be paid within sixty (60) days after the
first to occur of the Grantee’s death, Disability or a Change in Control. Any
Stock Units subject to this Award Agreement that become earned and vested as a
result of the Grantee’s death or Disability pursuant to the Grant Notice shall
be paid within sixty (60) days after the Grantee’s death or Disability, as
applicable. Any Stock Units subject to this Award Agreement that become earned
and vested pursuant to the Grant Notice in connection with or following a

2

--------------------------------------------------------------------------------




Change in Control as a result of either the Grantee’s termination by the
Corporation or its subsidiaries without Good Cause or a termination by the
Grantee for Good Reason shall be paid within sixty (60) days after the date of
the Grantee’s termination of employment (and in all events after the date of the
Change in Control). If required to comply with Section 409A of the Code, for
purposes of this Section 6, references to (A) the Grantee’s termination of
employment shall mean the Grantee’s “separation from service” as that term is
used for purposes of Section 409A of the Code, and (B) a Change in Control shall
mean a change in the ownership or effective control of the Corporation, or in
the ownership of a substantial portion of the assets of the Corporation, within
the meaning of Section 409A of the Code. Each such payment of Stock Units shall
be subject to the tax withholding provisions of Section 9 hereof and Section 8.5
of the Plan and subject to adjustment as provided in Section 7.1 of the Plan and
shall be in complete satisfaction of such earned and vested Stock Units. The
Grantee or any other person entitled under the Plan to receive a payment of
shares of Common Stock shall deliver to the Corporation any representations or
other documents or assurances required pursuant to Section 8.1 of the Plan. The
Grantee shall have no rights to designate the calendar year in which the Stock
Units are paid.
7.Effect of Termination of Employment or Services. Except as otherwise provided
in the Grant Notice, the Grantee’s Stock Units shall terminate to the extent
such units have not become earned and vested upon the first date the Grantee is
no longer employed by or providing services to the Corporation or one of its
Subsidiaries, regardless of the reason for the termination of such employment or
services, whether with or without cause, voluntarily or involuntarily. If the
Grantee is employed by a Subsidiary and that entity ceases to be a Subsidiary,
such event shall be deemed to be a termination of employment of the Grantee for
purposes of this Award Agreement, unless the Grantee otherwise continues to be
employed by the Corporation or another of its Subsidiaries following such event.
If the Grantee is not an employee or director of the Corporation or a
Subsidiary, the Administrator shall be the sole judge for purposes of this Award
Agreement whether the Grantee continues to render services to the Corporation or
a Subsidiary and the date, if any, upon which such services shall be deemed to
have terminated. The Corporation shall have no obligation as to any Stock Units
that are terminated pursuant to the Grant Notice or this Section 7.
8.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award.
9.Tax Withholding. The Corporation shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, payment or other event with respect to the
Stock Units. Except for any employment taxes becoming due as a result of the
vesting of any Stock Units pursuant to the vesting schedule set forth in the
Grant Notice, the Corporation may, in its sole discretion, withhold a sufficient
number of shares of Common Stock in connection with the vesting or payment of
the Stock Units at the then fair market value of the Common Stock (determined
either as of the date of such withholding or as of the immediately preceding
trading day, as determined by the Corporation in its discretion) to satisfy the
minimum amount of any such withholding obligations that arise with respect to
the vesting or payment of such Stock Units. Except for any employment taxes
becoming due as a result of the vesting of any Stock Units pursuant to the
vesting schedule set forth in the Grant Notice, the Corporation may take such
action(s) without notice to the Grantee and shall remit to the Grantee the
balance of any proceeds from withholding such shares in excess of the amount
reasonably determined to be necessary to satisfy such withholding obligations.
The Grantee shall have no discretion as to the satisfaction of tax withholding
obligations in such manner. Upon the vesting of any Stock Units pursuant to the
vesting schedule set forth in the Grant Notice or if any withholding event
occurs with respect to the

3

--------------------------------------------------------------------------------




Stock Units other than the vesting or payment of such units, or if the
Corporation for any reason does not satisfy the withholding obligations with
respect to the vesting or payment of the Stock Units as provided above in this
Section 9, the Corporation shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee the amount of any such withholding obligations.
10.Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Grantee is no longer an employee of the
Corporation or one of its Subsidiaries, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.
11.Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and of this Award
Agreement. The Grantee acknowledges reading and understanding the Plan, the
Prospectus for the Plan, and this Award Agreement. Unless otherwise expressly
provided in other sections of this Award Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not (and
shall not be deemed to) create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
12.Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment to this Award Agreement must be in writing and signed by
the Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
13.Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
14.Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
15.Governing Law. This Award Agreement and the rights of the parties hereunder
with respect to the Award shall be governed by and construed and enforced in
accordance with the laws of the State of Maryland without regard to conflict of
law principles thereunder.
16.    Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the

4

--------------------------------------------------------------------------------




Stock Units (including any value received from a disposition of the shares
acquired upon payment of the Stock Units).
17.    Six-Month Delay. Notwithstanding any provision of these Terms to the
contrary, if the Grantee is a “specified employee” as defined in Section 409A of
the Code, the Grantee shall not be entitled to any payment with respect to the
Award in connection with the Grantee’s “separation from service” (as that term
is used for purposes of Section 409A of the Code) until the earlier of (a) the
date which is six (6) months after the Grantee’s separation from service for any
reason other than the Grantee’s death, or (b) the date of the Grantee’s death.
Any amounts otherwise payable to the Grantee following the Grantee’s separation
from service that are not so paid by reason of this Section 17 shall be paid as
soon as practicable for the Corporation (and in all events within thirty (30)
days) after the date that is six (6) months after the Grantee’s separation from
service (or, if earlier, the date of the Grantee’s death). The provisions of
this Section 17 shall only apply if, and to the extent, required to comply with
Section 409A of the Code.
18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.

5